JS 44C/SDNY
RE\/. 06/01/17

Case 1:18-cv-10620-GHW ch)Lc@@eQ§&HE§ed 11/14/18 Page 1 of 2

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of courl. This form, approved by the Judicla| Conference of the
United States in September 1974, is required for use of the C|erk of Court for the purpose of initiating the civil docket sheet

PLAINT|FFS
VERRAG|O, LTD.

ATTORNEYS (FiRl\/i NAl\/lE, ADDRESS, AND TELEPHONE NUl\/lBER

DEFENDANTS

WAL|V|ART STORES, |NC., and K & l\/i ASSOC|ATES, L.P.

ATTORNEYS (IF KNOVVN)

VV|NDELS l\/iARX LANE & |\/llTTENDORF
155 VVEST 56TH STREET
NEW YORK, NY10019

CAUSE OF ACT|ON (C|TE THE U.S. C|Vii. STATUTE UNDER VVH|CH YOU ARE F|L.iNG AND VVRITE A BRiEF STATEMENT OF CAUSE)
(DO NOT ClTE JUR|SD|CT|ON/-\L STATUTES UNLESS D|VERSiTY)

15 U.S.C. 1501 and 17 U.S.C. 101

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No.Yesl:]

|f yes, was this case \/01.1:1 lnvol. 1:] Dismissed. No 1:1 Yes 1:1 lf yes, give date & Case No.

No Yes 1:1

lS THlS AN INTERNAT|ONAL ARB|TRAT!ON CASE?

(PLA cE ,4/\/ [x] //\/ o/\/E BOX ole Y)

NATURE OF SUiT

TORTS

ACTlONS UNDER STATUTES

coNTRAcT PERsoNAL 1NJuRY PERsoNAL m.iuRY FoRFEtTuRE/PENALTY BANKRuPTcY
1 1357 HEALTHCARE/
1 1 110 leuRANoE 1 1 310 AiRPLANE PHARMACEUT|CAL F’ERSONAL 1 1325 DRUG RELATED 1 1422 APPEAL
1 1 120 MARiNE 1 1315 AiRPLANE PRoDucT lNJURY/PRODUCT LlABlLlTY SE|ZURE OF PROPERTY 23 usc 153
1 1 130 MiLLER AoT LiABii.iTY 1 1355 PERsoNAL lNJuRY 21 USC 881 1 1423 vviTHoRAV\/AL
1 1 140 NEGoriABLE 1 1320 AssAuLT, r.isEL 3 Pi=<ooucr LiABiLiTY l 1690 OTHER 23 usc 157
lNSTRuMENT sLANoER 1 1355 AssEsTos PERSONAL
1 1 150 REcovERY 01= 1 1330 FEDERAL lNJuRY PRooucT
ovERPAYMENT 3 EMF>LOYERS' L1ABiLiTy PRoFERTY RlGHrs
ENFoRcEMENT LiABiLiTY
oF JuDGMENT 1 1340 MAR\NE PERsoNAL PRoPERTY 0<1 320 coeYRioHTs
1 1 151 MEoicARE AcT 1 1345 MAR|NE PRoouoT 1 1330 PATENT
1 1 152 REcovERY oF LiABiLiTv 1 1370 oTHER FRAuo _
DEFAuLTEo 1 1350 ivioroR vEHicLE 1 1371 TRuTH in LENoiNG [ 1835 PATENT ABBREV'ATED NEW DRUG APPL'CAT'ON
sTuDENT LoANs 1 1 355 MoToR vEchLE bd 840 TRADEMARK
1E)<cL verERANs) PRoouoT LiABiLiTY sociAL sewan
1 1 153 REco\/ERY oF 1 1 350 oTHER PERsoNAL
ovERPAYMENT lNJuRY 1 1350 oTHER PERsoNAL LABoR 1 1351 111/411305111
01 \/ETER/\N's 1 1352 PERsoNAL 1NJuRY ~ PROPERTv oAMAGE 1 1 352 BLAcK LuNo 1923)
BENE1=1TS MED MALPRACTiCE 1 1335 PRoPERTY DAMAGE 1 1 710 i=AiR LABoR 1 1 353 oivvo/Dlvvvv 140519))
1 1 160 sTOCKHOLoERS PRooucT l_iAeii_\TY sTANoARos ACT 1 1 354 ssio riTLE xvi
suirs 1 1720 LAsoR/MGMT 1 1355 Rsl14051g))
1 1190 oTHER PRlsoNER PETiTioNs RELATioNs
coNTRAcT 1 1453 Ai_lEN oeTAiNEE t 1740 RAILWAY LABOR ACT
1 1 195 coNTRAcT 1 1510 MoTioNs To FEDERAL TAx suiTs
PRoouo'r AcTioNs uNDER sTATuTEs vAoATE sENTENoE 111 1117/§ AFCAT'\A('FL,\\;‘L",”§D'CAL
LiABiuTY 23 usc 2255 1 1370 TA)<Es 1u.s. Piaimiff or

[ 1 530 HABEAS CORPUS
[ 1 535 DEATH PENALTY
1 1540 l\/|ANDAMUS & OTHER

[ 1196 FRANCHISE ClVlL RiGHTS

[ 1440 OTHER ClVlL RlGHTS
(Non~Prisoner)

[ 1 790 OTHER LABOR Defendant)
LlTlGATION 1 1871 lRS-TH|RD PARTY
1 1791 El\/|Pl. RET lNC 26 USC 7609

SECUR|TY ACT (ER|SA)

REAL PRoPERTY
1 1441 vOTiNo 1MM19RAT10N
1 1210 LAND 1 1442 EMPLOYMENT PRlsoNER civiL RlGHTs
ooNoEMNATioN l 1443 HOUS!NG/ 1 1452 NATuRALizATioN
1 1220 PoREcLosuRE ACCOMMODAT!ONS 1 1550 oivn_ RlGHTs APPLloATioN
1 1230 RENT LEASE 3 l 1445 AMERICANS WITH 1 1555 PRlsoN ooNDiTioN 1 1455 oTHER uviMiGRATloN
EJECTMENT DlSAB\LiTlES ~ 1 1 550 olviL DETAINEE AoTioNs
1 1240 ToRTs To LAND EMPi-OYMENT coNDmoNs oF CoNFiNEMENr
[ 1245 TORT pRODUCT 1 1446 AMERiCANS WlTH
L|AB\UTY DlSABiLiT|ES -OTHER
1 1290 ALL oTHER t 1448 EDUCAT|ON
REAL PRoPERTY

Check if demanded in comp/aint:

OTHER STATUTES
1 1 375 FALSE Cl_AlMS
[ 1376 QU| TAl\/l

1 1400 sTArE
REAPPoRTioNMENT

1 1410 ANT\TRusr

1 1430 BANKS 3 BANKlNG

1 1450 ooMMERcE

1 1450 DEPoRTArloN

1 1470 RACKETEER lNFLu-
511ch 3 coRRuPT
oRoANizATioN AoT
1R100)

1 1430 coNsuMEF< cREoir

1 1490 CABLE/sATELLiTE 7\/

1 1350 sECuerlEs/
coMMooiriEs/
E><cHANGE

[ 1890 OTHER STATUTORY
ACTlONS
1 1891 AGRlCULTUR/\L ACTS

1 1393 ENviRoNMENTAL
MATTERS
1 1395 FREEDOM 01
lNFoRMArioN Acr
1 1 395 ARB\TRAnoN
1 1 399 AoMiNisTRATlvE
PRocEDuRE AcT/REV!EW 01
APPEAL oF AGENCY oscisio

1 1 950 coNsTiTurioNALiTY o
srATE sTATuTEs

oo You oLAiM THis oAsE is RELATED To A civiL oAsE No\/v PENDiNo 1N s.o.N,Y.
CHECK 11: TH,S 13 ACLASS ACT1ON As oei=iNEo BY LooAL RULE FoR oivisioN oF susiNEss 13?

UNDER F.R.C.P. 23 lF SO, STATEZ

oEMAND 3?1“011‘“§1°*3@;%{111§1; 1 f JuDoE

Check YES only if demanded in complaint
JuRY DEMAND l YEs |:1\10

 

 

 

 

DOCKET NUl\/|BER

 

NOTE; You must also submit at the time of filing the Statement of Reiatedness form (Form ll-l~32;

Case 1:18-cv-10620-GHW Document 2 Filed 11/14/18 Page 2 of 2

(PLACEAN X /N ONE BOX ONLY) ORlGlN
1 Origina| :1 2 Removed from 1:13 Remanded 1:1 4 Relnstated or 1:1 5 Traf`le€rf€d from 1:1 6 Mu|t|district 1:1 7 Appea| to Dismct
Proceeding State Court from Reopened (SP€CifY OlStriCt) L|tigauon Judg»e from
Appe"ate (Transferred) l\/|aglstrate Judge
1:1 a_ all parties represented Court
1:1 8 Mu|tidistrict Litigation (Direct Fi|e)
[1 b At least one party
is pro se.

(PLACE AN X /N ONE BOX ONLY) BASIS OF JUR|SDICT|ON IF DIVERSlTY, lNDICATE

E 1 u.s. PLAINT|FF 1:12 u.s. DEFENDANT 3 FEDERAL QuEsTloN
1u.s. NoT A PARTY)

E4 Dl\/ERslTY

CITIZENSHIP BELOW.

CiT|ZENSH|P OF PR|NC|PAL PART|ES (FOR D|VERS|TY CASES ONLY)

(Place an [X] in one box for P|aintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

ClT|ZEN OF TH|S STATE [ 1 1 [ 11 C|T|ZEN OR SUBJECT OF A [ ]3[ 13 |NCORPOR/-\TED and PRlNC|PAL Pt_ACE [ 15 1 15
FORE|GN COUNTRY OF BUS|NESS |N ANOTHER STATE

C|T|ZEN OF ANOTHER STATE [ 12 [ 12 |NCORPORATED Or PRlNC|PAL PLACE [ 14[ 14 FORE|GN NATiON [ 16 [ 16

OF BUS|NESS lN TH|S STATE

PLAiNTiFF(s) ADDREss(Es) AND couNTY(lEs)
Verragio , Ltd.

330 5th Avenue, 5th Floor

New York, NY 10001

DEFENDANT(s1AooREss(Es)AND couNTY(lEs)

K 81 l\/| Associates
425 Dexter Street
Providence, R| 02907

Wa|mart Stores, lnc.
702 S.W. Eighth Street
Bentonvi||e, AR 72716

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON |S HEREBY l\/|ADE THAT, AT THIS Tl|\/|E, | HAVE BEEN UNABLE, VV|TH REASONABLE D|L|GENCE, TO ASCERTA|N

THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTSZ

COURTHOUSE ASS|GNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Ru|e for Division of Business 18, 20 or 21.

Check one: TH|S ACT|ON SHOULD BE ASS|GNED TOI

DATE 11/14/2018 sic RE oF ATT EY oF REc
d/NQJU__ -=ir- -2':"-_

REcElPT #

 

l\/lagistrate Judge is to be designated by the C|erk of the Court.

l\/lagistrate Judge

|:1 WH|TE PLA|NS

i\/IANHATTAN

ADl\/||TTED TO PRACT|CE lN TH|S D|STR|CT
t 1 NO

1><1 YEs (DATE ADM|TTED Mo. Yr.
Attorney Bar Code #

___)

is so Designated.

 

Ruby J. Krajick, C|erk of Court by Deputy Clerk, DATED
UNlTED STATES DISTR|CT COURT (NEW YORK SOUTHERN)

D.`\..`

Dw:n|-

